Opinion by
Mr. Justice Walling,
This appeal by defendant is from judgment entered on a verdict for plaintiff in an action based on the value of certain work. In the fall of 1917, the plaintiff, Paul Guyon, then engaged in machine blacksmithing, was employed by the Schuylkill Forge Company, defendant, to make approximately thirteen thousand steel rings,- from material furnished by the company. Payments were made as the work progressed and, when finished, plaintiff brought this suit, claiming an alleged balance for the value of the work on a quantum /ineruit. He had previously done small jobs for the company and then fixed his own price, but defendant’s averment and proof was to *352the effect that this work had been done at an agreed price per ring, which it had paid; its motion for judgment n. o. v. was based thereon. The contention in support of that motion overlooks the fact that the burden of proving the alleged agreement, as to price, was on defendant, who averred it and whose evidence in support thereof, being oral and denied by that of plaintiff, was necessarily for the jury. Defendant also contends that plaintiff was concluded by the weekly statements it rendered him, in connection with the remittances, setting forth in detail the price of the work.. Plaintiff testified he received but one statement and then took the matter up with defendant’s president, who said, in effect, to go on with the work and when finished the company would make the price right. While the preponderance of evidence supported defendant’s contention, the case was for the jury.
Plaintiff did not claim for the price of the completed rings but only for the value of the work he bestowed upon them; and defendant denied liability because of an agreed price for the work and payment thereof; hence, as the pleadings raised no issue as to the market value of the completed rings, it was not error to strike out the evidence relating thereto.
We have considered the only questions raised and find no error.
The judgment is affirmed.